State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: March 26, 2015                     106136
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

DAVID A ASHLAW,
                    Appellant.
________________________________


Calendar Date:    February 20, 2015

Before:   Lahtinen, J.P., Garry, Rose and Devine, JJ.

                              __________


     Richard V. Manning, Parishville, for appellant.

      Alexander Lesyk, Special Prosecutor, Norwood, for
respondent.

                              __________


Garry, J.

      Appeal from a judgment of the County Court of St. Lawrence
County (Richards, J.), rendered July 26, 2013, convicting
defendant upon his plea of guilty of the crime of attempted
burglary in the second degree.

      Pursuant to a combined plea agreement, defendant entered a
guilty plea to burglary in the third degree in satisfaction of a
four-count indictment. Defendant also waived indictment and
pleaded guilty to the reduced charge of attempted burglary in the
second degree as charged in a superior court information related
to another incident, satisfying other outstanding charges. In
exchange, County Court adjourned sentencing and placed defendant
on interim probation for one year in order to permit him to
complete substance abuse treatment (see CPL 390.30 [6]), and
                                -2-                  106136

sentencing was repeatedly adjourned to permit him to complete
inpatient treatment. The court ultimately concluded that
defendant had failed to comply with the conditions of interim
probation and sentenced him on the attempted burglary conviction
to a prison term of four years, with three years of postrelease
supervision.1 Defendant appeals.

      For the reasons stated in People v Ashlaw (___ AD3d ___
[decided herewith]), we affirm.

        Lahtinen, J.P., Rose and Devine, JJ., concur.



        ORDERED that the judgment is affirmed.




                               ENTER:




                               Robert D. Mayberger
                               Clerk of the Court




    1
        Defendant also received a concurrent prison term of 20
months to five years on the burglary in the third degree
conviction (People v Ashlaw, ___ AD3d ___ [decided herewith]).